MATH AM, P. J. (concurring).
Proceedings having been heretofore instituted in the court of sessions to determine whether the relators had been guilty of contempt of that court, in publishing certain alleged libelous articles reflecting upon that court, on the 12th of May, 1894, the court made the following order or determination:
“On all of the papers In the proceedings, the parties appearing in person and by counsel, and after hearing Matthew Hale, Esq., of counsel for the defendants, and James W. Eaton, Esq., district attorney of the county of Albany, we did determine and adjudge that the said William Barnes, Jr., George N. Southwick, and Arthur Lucas to be guilty of criminal contempt of court, and did sentence said William Barnes, Jr., George N. Southwick, and Arthur Lucas, as a punishment for said offense, to each pay a fine of one hundred dollars, or in lieu thereof to each stand committed to the Albany county jail for the period of thirty days.”
This order of conviction was duly signed by the county judge presiding at such court of sessions, and by the associate justices of sessions, and was attested by the signature and seal of the clerk of that court. For the purpose of reviewing that conviction and determination, the relators, on the 12th day of July, 1894, applied to the special term of this court for, and obtained, an order that a writ of certiorari issue out of this court, directed to the court of sessions of Albany county, and staying all proceedings in execution of the conviction pending such certiorari; and on the same day a writ of certiorari was issued and allowed by the justice holding such term, directed to the court of sessions of Albany county, among other things commanding that court to certify and return to the supreme court, at the office of the clerk of Albany county, all and singular the proceedings, decisions, and actions of the court of sessions in the premises, and all the evidence, documents, records, or papers before it, or which were submitted to it, concerning the same, and all the affidavits offered to and filed with such court of sessions in relation thereto, with the ruling and decisions of the court thereon, to the end that the decision and action of such court of sessions may be reviewed. To this writ the court of sessions made and filed a return setting forth that on the 25th of April, 1894, James W. Eaton, district attorney of the county of Albany, presented his affidavit, duly verified, also a newspaper, Albany Morning Express, dated April 21, 1894, extracts from which were made a part of the affidavit, upon which affidavit and extracts the court made an order requiring the relators to show cause before it on the 27th day of April, 1894, why they, and each of them, should not be punished for a contempt of court. The affidavit of James W. Eaton, district attorney of Albany coxxnty, set out the fact that on *383the 20th day of April, 1894, the grand jury reported several indictments to the court of sessions, at which Hon. Jacob H. Clute, county judge of Albany county, presided, among which were indictments against John Hughs and William Doyle for assault in the second degree, and John Donally for violating the election laws, and, on being arraigned in such court of sessions, Judge Clute assigned Henry W. Peckham, a member of the bar, to defend Hughs and Doyle, and Albert L. Andrews, also a member of the bar, to defend Donally, upon the indictments against them, respectively. The affidavit also showed that on the morning of the 21st day of April, and while the court of sessions was still in session, the Albany Morning Express, a daily newspaper printed in the city of Albany, where such court held its sessions, contained an article reflecting upon the presiding judge, and upon his integrity, and tending to influence popular passion concerning the cases, and concerning the assignment of counsel in the same, and thereby intended to impede and obstruct the administration of justice and to impair the respect and authority of the court; such publication being a grossly false and inaccurate report of the proceeding of the court, and which affidavit set out the article so published, a portion of which is as follows:
“The Disgrace of Clute.
“County Judge Jacob H. Clute added to bis unsavory notoriety yesterday by assigning Arthur L. Andrews and Henry A. Peckham to defend men who were arrested on Election Day, charged with attempting to vote illegally. Messrs. Andrews and Peckham have been prominent among the lawyers whose services have been given freely and without charge to prosecuting violators of the election laws. Of this fact, Jacob H. Clute, of course, was fully aware, not only because their activity in the interest of honest elections has been a matter of current news, but also because they have appeared before Judge Clute’s own tribunal in the performance of their duty. In the light of these facts, the low-down character of the judicial trick to which Jacob H. Clute descended may be realized.”
The affidavit also referred to the following article, published in such paper:
“His Action Needs Explanation.
“Judge Clute Assigns Committee of 50’s Counsel to Defend Alleged Repeaters—He Names Messrs. Arthur L. Andrews & Harry Peckham—Both Men have been Indefatigably Active in Securing Evidence against Violators of the Election Law—Nobody has yet Suggested that Perhaps Judge Clute is Laboring under the Delusion that He is the Chief Comedian in a Farce Company * * *.
“Yesterday, when the grand jury returned with indictments against several of the men charged with infraction of the election laws, this same Judge Clute gave proof that he still has a peculiar conception of the duty of a public official. He designated to defend two of the men so accused Messrs. Arthur L. Andrews and Harry Peckham, lawyers whp, as counsel for the committee of fifty, have been indefatigable for many weeks in their efforts to secure the conviction of any who might be guilty of crooked work in connection with the election.”
The affidavit further states:
“That, as deponent is informed and believes, the above-named defendants are the editors, proprietors, and managers of said paper, and the writers and publishers of said articles. That a complete copy of said paper con*384taining said articles is herewith filed, marked ‘Exhibit A,’ and made a part of the papers to be used upon this application. That no previous application has been made for the order hereby asked. Wherefore, deponent prays that an order to show cause issue from this court, requiring said defendants, William Barnes, Jr., George N. Southwick, John Hastings, and Arthur Lucas, to show cause before this court, at some time herein stated, why they, or each or any of them, should not be punished for contempt of this court in the writing and publication of the articles hereinbefore set forth.”
The return also contained the order to show cause, the proceedings had thereon before the court of sessions, and the answers of the several defendants on oath, each denying that he had been guilty of any publication of any false or grossly inaccurate report of any proceedings of said court. Interrogatories were then propounded to each of the relators separately, to which answers were severally made, none of which directly denied the allegations in the affidavit of Mr. Eaton, charging, on information and belief, that the defendants were the editors, publishers, and managers of the said paper, and the writers and publishers of the articles charged as contumacious. The effect óf the determination of the court was that 'the relators were in contempt óf court, and that they had not purged themselves of such contempt by their answer to the order to show cause, or on their answers to the interrogatories. It is now urged by the learned district attorney that conviction for criminal contempt cannot be reviewed on certiorari, and that the exception contained in section 2148 of the Code of Civil Procedure, passed in 1880, of criminal con-tempts of court, has been repealed by chapter 372 of the Laws of 1884 (section 535 of the Code of Criminal Procedure), which provides as follows:
“Writs oí error and certiorari in criminal actions and proceedings, and special proceedings of a criminal nature, as they have heretofore existed, are abolished; and hereafter the only mode of reviewing a judgment, or order in a criminal action, or proceeding, or a special proceeding of a criminal nature, is by appeal.”
The language of this section is so broad and comprehensive that, but for the recent decision of the court of appeals in the case of People v. Forbes, 143 N. Y. 219, 38 N. E. 303, I should have little doubt in holding that the remedy, in a case like this, is by appeal, and not by certiorari. But the authority of that decision cannot be ignored by this court, and I see no way of distinguishing it, in principle, from the case at bar. Both are certiorari from conviction for a criminal contempt, neither of which is enumerated in the Code of Criminal Procedure; and, the court of appeals hold that the “special proceedings of a criminal nature” referred to in section 515 of the Code of Criminal Procedure are only those designated as such in that Code. We must therefore consider and determine whether or not this conviction can be sustained upon the merits.
On the return of the order to show cause, the defendants in that proceeding appeared in person and by counsel, and moved that the order be vacated and set aside, which motion was denied; and the presiding judge, in denying the motion, called the attention of the defendants to the charge in the publication that he, as presiding judge, had assigned Henry W. Peckham and Arthur L. Andrews to *385defend men who were arrested on Election Day charged with attempting to vote illegally, and that Peckham and Andrew’s, whose services had been given to prosecuting violators of the election laws, had been assigned by the court to defend violators of the election laws, whereas the persons whom Mr. Peckham was assigned to defend wrere indicted for an assault, and Arthur L. Andrews was not counsel for the committee of fifty, to prosecute election frauds, as charged in such publication, and that the report published in the Express was not a true publication of the proceedings in court, and was therefore a contempt. It seems that the portion of the articles on which the court rested the charge of contempt is mainly found in the commencement of the published articles, which seem to form the' basis of the assault upon the court, of which the balance of the article is full. It commences as follows:
“The Disgrace of Clute.
“County Judge Jacob H. Clute added to his unsavory notoriety yesterday by assigning Arthur L. Andrews and Harry A. Peckham to defend men who were arrested on Election Day, charged with the attempt to vote illegally."
The article then proceeds to allege that those lawyers had been engaged in prosecuting violators of the election laws, and that the judge was cognizant of that fact. It then proceeds as follows:
“In the light of these facts, the low-down character of the judicial trick to which Jacob H. Clute descends may be realized. He avaiis himself of his power as county judge to place these two worthy lawyers, who have fought to prevent suffrage stealing in Albany, in the dilemma of defending election criminals, or else subjecting to a fine of $500 and imprisonment for thirty days for contempt of court.”
The affidavit of the district attorney, used before the court in obtaining the order to show cause, shows that the indictment against John Hughs and William Doyle, whom Peckham was assigned to defend, were not for violation of the election law, and that they were not charged with attempting to vote illegally; but that such indictment was for an assault not connected with election, or committed on Election Day. It would seem to follow, therefore, that the article complained of was not a substantially correct account of a judicial proceeding in court, which would be a privileged and lawful publication, but was upon its face, false, and used as the pretext for making a most offensive and disgraceful attack upon the ■court of sessions while such court was in session; tending to hold it up in a most unfavorable and ridiculous light before the public, and in a manner well calculated to impair the public confidence and respect for that important tribunal, charged, as it is, under the law, with trial of most of the criminal offenses in the administration of the criminal law in that county. Can the court, under such circumstances, vindicate its good name, and punish as for a contempt for the publication of a false report of its proceedings, and a false, scurrilous, and censorious attack made upon its integrity, through a public newspaper? If it has such authority, the charge made against it in this case would seem to justify its exercise. Section 143 of the Penal Code defines criminal contempt of courts, and, *386while it makes them misdemeanors, it does not take from the court the power of inflicting summary punishment. Subdivision 7 of that section makes the publication of any false or grossly inaccurate report of its proceedings a contempt of court. Assuming, therefore, that the relators, by this publication, are brought within the definition of “criminal contempt,” as defined in the subdivision above referred to, did the court in this proceeding acquire jurisdiction of the subject-matter and of the persons of the relators, so as properly to enable it to impose the penalty? Section 10 of the Code of Civil Procedure, after specifying the causes of criminal contempt, among which is the one charged in this case, provides:
“Such a contempt, in the immediate view and presence of the court, may be punished summarily; when not so committed, the party charged must be notified of the accusation, and have a reasonable time to make defence.”
The alleged offense in this case was not committed in the presence of the court, and the accused parties were entitled to, and were given, reasonable time to make their defense. The affidavits and order to show cause were duly served upon the relators, and no question seems to be made of the sufficiency of the notice; and all of the defendants, as we have seen, appeared before the court in person and by counsel. There is therefore no serious question as to the jurisdiction of the court. Nor do we think the determination of the court of sessions as to the relators’ participation in the publication of this contumacious libel can be questioned here. The production of the printed article in the paper in which it was printed proved the publication, and the affidavit of the district attorney established, prima facie, the participation of the relators in its publication. That prima facie case was in no way affected by the evasive answers of the defendants, or by any proof offered by them. That question was fairly raised, and might have been controverted by the relators, either by their answer or answers to the interrogatories filed, or by independent proof before the court. It is true that they were not bound by these answers to criminate themselves, and that no legitimate conclusions or inferences of guilt can be drawn from the assertion of their privilege, but the facts of the existence and assertion of such privilege do not relieve them from the prima facie case made against them by the affidavit of the district attorney. On the whole case, I think the order and conviction for contempt of court must be affirmed, and the writ of certiorari quashed, with $50 costs and printing disbursements. Let an order be entered accordingly. •